DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/22 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 13 and 20 each recite the broad recitation “a thermoset material, and a thermoplastic material”, and the claim also recites “epoxy”, i.e. necessarily a thermoset material or a thermoplastic material, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 8, 15, 16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Follet et al. (U.S. Patent Application Publication 2018/0029719) in view of Adee et al. (U.S. Patent 4,612,737) and optionally further Thomas (U.S. Patent Application Publication 2016/0017732).
Follet discloses a method of fabricating a face skin for an acoustic panel of a nacelle configured to surround a gas turbine engine, the method comprising: forming a plurality of slots (126) in a sheet/face skin (106), wherein each slot of the plurality of slots has a length/first dimension and a width/second dimension, the length dimension being greater than the width dimension, and wherein each slot is oriented such that the length dimension is substantially perpendicular to an expected direction of airflow through the gas turbine engine and over the slot.  Follet further discloses a method of fabricating an acoustic panel for a gas turbine engine, comprising: coupling the sheet/face skin (106) to a core structure (102), the core structure defining a plurality of cells, wherein the face skin and the core structure are curved such that the face skin and the core structure surround, at least partially, a central longitudinal axis of the gas turbine engine (Figures 1-5 and Paragraphs 0002-0004, 0013-0017, and 0028). 
As to the limitations in claim 8 of “locating a masking film over a first surface of a sheet, the masking film defining a plurality of openings”, “using abrasive blasting”, and “removing the masking film” and in claim 15 of “locating a masking film over a face skin, the masking film defining a plurality of openings” and “using abrasive blasting”, Follet does not require any particular technique to form the plurality of slots.  It is known in the same art to form a plurality of apertures by locating a masking film (48) over a first surface of the sheet/face skin (50), the masking film defining a plurality of openings; forming the plurality of apertures in the sheet/face skin using abrasive blasting; and removing the masking film as taught by Adee (Figures 2-7 and Column 4, line 34 to Column 6, line 53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the plurality of slots taught by Follet using a (located and removed) masking film and abrasive blasting not only as a simple substitution of one known method of forming the plurality of slots/apertures for another to yield predictable results as evidenced by Adee but optionally to prevent reducing the strength of the sheet/face skin as also taught by Adee (Column 1, lines 6-13 and 55-61). 
As to the limitation in claim 8 of “the plurality of slots configured to be oriented at an angle relative to a central longitudinal axis of the gas turbine engine, where the central longitudinal axis is different from the expected direction of airflow through the gas turbine engine”, it is initially noted claim 8 directed to “A method of fabricating a face skin for an acoustic panel of a nacelle configured to surround a gas turbine engine” does not expressly and positively require the sheet/face skin surround a central longitudinal axis of the gas turbine engine so that the plurality of slots taught by Follet are necessarily “configured to be oriented at an angle relative to a central longitudinal axis of the gas turbine engine, where the central longitudinal axis is different from the expected direction of airflow through the gas turbine engine” for example by installing the face skin/sheet in a gas turbine engine wherein the central longitudinal axis is different from the expected direction of airflow through the gas turbine engine.
As to the limitation in claim 15 (and optionally further regarding claim 8) of “the plurality of slots configured to be oriented at an angle relative to a central longitudinal axis of the gas turbine engine, where the central longitudinal axis is different from the expected direction of airflow through the gas turbine engine”, Follet teaches the plurality of slots along an entire length of surface (24) and surface (38) of the gas turbine engine housing wherein because surface (24) comprising the plurality of slots and/or surface (38) comprising the plurality of slots and the airflow (44) are not parallel to the central longitudinal axis (18, 19) of the gas turbine engine as shown in Figure 2 Follet teaches the plurality of slots are configured (by being present on surface 24 and/or surface 38) to be oriented at an angle (i.e. are not parallel) relative to a central longitudinal axis (18, 19) of the gas turbine engine, where the central longitudinal axis (18, 19) is different from the expected direction of airflow (44) through the gas turbine engine.  In the event it is somehow considered Follet does not necessarily teach the limitation as set forth above the following optional rejection is made.  It is known in the same art the expected direction of airflow (39) is turned by about -10o to 10o from an axial direction running parallel to the engine axis (36) in order to guide airflow around any obstructions as taught by Thomas (Figure 1 and Paragraphs 0004, 0012, 0048, and 0050).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the plurality of slots oriented such that the length dimension is substantially perpendicular to the expected direction of airflow through the gas turbine engine and over the slot taught by Follet are configured to be oriented at an angle relative to the central longitudinal axis of the gas turbine engine at the locations where the central longitudinal axis is different from the expected direction of airflow through the gas turbine engine and in particular where the expected direction of airflow is turned by about -10o to 10o from the central longitudinal axis in order to guide the airflow around any obstructions as taught by Thomas.
Regarding claim 16, Follet teaches coupling a back skin (108) to the core structure opposite the face skin, wherein the back skin is a solid layer (Figure 3 and Paragraphs 0017-0018). 
Regarding claims 21-23, Follet teaches wherein the acoustic panel forms, at least, a portion of a nacelle configured to surround the gas turbine engine and forms/is configured to form, at least, a portion of at least one of an inner inlet barrel (e.g. a forward end, etc.) and an exhaust system for the gas turbine engine (e.g. an aft end, etc.) (Figure 1 and Paragraph 0015).
Claims 9-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Follet, Adee, and optionally further Thomas as applied to claims 8, 15, 16, and 21-23 above, and further in view of Bouty et al. (U.S. Patent 8,701,822) and/or Lidoine (U.S. Patent Application Publication 2010/0133378) and/or Berry et al. (U.S. Patent Application Publication 2019/0337632).
Follet as modified by Adee and optionally further Thomas above teach all of the limitations in claims 9-14 and 17-20 except for requiring any particular aperture pattern (including sizing, spacing, etc.) to achieve desired percent of open area (POA) (Paragraph 0027 of Follet).  It is well understood a design of the pattern to meet performance requirements includes wherein the desired POA is based on an expected airflow velocity over the face skin to optimize noise attenuation (and including forming a first region of the sheet/face skin having a greater percentage of open area as compared to a second region of the sheet/face skin by forming the first region of the sheet/face skin having a greater number of apertures of the plurality of apertures per unit area as compared to the second region wherein the expected airflow velocity in the first region is different from the expected airflow velocity in the second region) as evidenced by Bouty (Figure 3 and Column 2, lines 13-38 and Column 5, lines 1-48) and/or Lidoine (Figure 4 and Paragraph 0042) and/or Berry (Figure 3 and Paragraphs 0036-0038). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Follet as modified by Adee and optionally further Thomas further comprise determining a pattern of the plurality of openings in the masking film to achieve the desired POA in the face skin based on an expected airflow velocity over the face skin (including comprising forming a first region of the sheet/face skin having a greater percentage of open area as compared to a second region of the sheet/face skin and including forming the first region of the sheet/face skin having a greater number of slots of the plurality of slots per unit area as compared to the second region wherein the expected airflow velocity in the first region is different from the expected airflow velocity in the second region) to meet performance requirements and optimize noise attenuation as taught Bouty and/or Lidoine and/or Berry. 
Regarding claims 13 and 20, Adee teaches the sheet/face skin comprises a fiber reinforced composite that is at least one of a fiberglass reinforced composite and a carbon fiber reinforced composite, the fiber reinforced composite includes glass, carbon, polymer, etc. and the fiber reinforced composite includes a matrix with epoxy, a thermoset material, etc. (Column 2, lines 19-26 and Column 5, lines 6-11).  Follet teaches the sheet/face skin comprises composite (Paragraph 0028) wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the sheet/face skin comprises composite taught by Follet comprises fiber reinforced composite as is the known predictable and reinforced composite in the art for use as the same as evidenced by Adee.
Regarding claim 14, Follet teaches forming each slot of the plurality of slots having: a first planar wall; a second planar wall oriented toward the first planar wall; a first semi-circular wall extending between the first planar wall and the second planar wall; and a second semi-circular wall opposite the first semi-circular wall and extending between the first planar wall and the second planar wall, wherein a centerline of the slot is substantially perpendicular to the expected flow direction over the slot, the centerline being located midway between the first planar wall and the second planar wall and extending from the first semi-circular wall to the second semi-circular wall (Figure 5 of Follet).

Response to Arguments
Applicant's arguments filed 7/5/22 have been fully considered.
In view of the amendments filed 7/5/22 the previous rejections as were set forth in the Office action mailed 5/6/22 are withdrawn.  The claims as amended are fully addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746